        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
                                 )
AMY SIMS,                        )
                                 )
     Plaintiff,                  )
                                 ) Civil Case No.:
v.                               ) 1:21-cv-395
                                 )
UNIFIRST CORPORATION,            ) JURY DEMANDED
                                 )
     Defendant.                  )
                                     COMPLAINT
       COMES NOW Plaintiff, Amy Sims ("Plaintiff), by and through her undersigned

counsel of record, and files this Complaint against Defendant UniFirst Corporation

("Defendant"). As grounds for this Complaint, Plaintiff states the following:

                            JURISDICTION AND VENUE
       1.     Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and § 1343 and 29

U.S.C. § 2617(a)(2).

       2.     The unlawful employment practices described herein were committed in

Dothan,Alabama.Dothan is located in Houston County,Alabama,and,accordingly, venue

lies in the United States District Court for the Middle District of Alabama, Southern

Division, pursuant to 28 U.S.C. § 1391(b).

                                       PARTIES
       3.     Plaintiffis a citizen ofthe United States of America, over the age ofnineteen

(19)years, a resident ofthe State of Alabama who is entitled to protection pursuant to the

provisions of42 U.S.C. § 12112 and 29 U.S.C. § 2611(2), and was at all times relevant, an
         Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 2 of 19




"employee" of Defendant within the meaning of 42 U.S.C. § 12111(4) and 29 U.S.C. §

2611(3).

       4.      Defendant is a foreign corporation functioning within the State of Alabama,

is an "employer" within the meaning of 42 U.S.C. § 12111(5) and 29 U.S.C. § 2611(4),

and was at all times relevant Plaintiff s "employer."

                             ADMINISTRATIVE REMEDIES
       5.      Plaintiff filed a Charge of Discrimination with the United States Equal

Employment Opportunity Commission("EEOC")against Defendant.

       6.      Charge number 425-2020-00699 (the "Charge") was filed on or about April

7, 2020.(Attached hereto as "Exhibit A").

       7.      Plaintiff received the Right to Sue for the Charge on or about March 4, 2021.

(Attached hereto as "Exhibit B").

       8.      Plaintiff has now filed this Complaint within ninety (90) days of her receipt

of the Right to Sue and has, therefore, exhausted all administrative remedies with respect

to the Charge before filing her claims with this Court.

                                          FACTS
       9.      Plaintiff re-alleges and incorporates paragraphs one (1)through eight(8) as

if fully set forth herein.

Plaintiff's Employm ent

       10.     Defendant is an employer under the applicable provisions of the ADA and

FMLA,and was, in fact, Plaintiffs employer at all times relevant to this cause of action.




                                             2
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 3 of 19




       11.    Defendant was engaged in commerce and/or in an industry affecting

commerce.

       12.    Defendant employed more than fifty (50) employees within a seventy-five

(75) mile radius for each working day in each of twenty (20) or more calendar weeks in

the current and/or preceding calendar year.

       13.    Plaintiff has a qualifying disability under the ADA in that she has physical

and/or mental impairments that substantially limit one (1) or more of her major life

activities, of which Defendant was aware.

       14.    In or about February 2010, Defendant hired Plaintiff as a Customer Service

Representative ("CSR").

       15.    On November 18, 2013, Plaintiff was promoted to Office Administrator.

       16.    Plaintiff is a qualified individual under the ADA in that she could perform

the essential functions of her job, with or without reasonable accommodation(s), pursuant

to 42 U.S.C. § 12111(8).

       17.    Plaintiff worked more than one thousand two hundred and fifty (1,250)hours

during the twelve (12) months prior to the start of her FMLA leave.

       18.    Therefore, Plaintiff was also an eligible employee under the applicable

provisions of the FMLA.

       19.    In May 2019, Jason Brunson ("Brunson") became General Manager and

Plaintiffs supervisor.

       20.    Prior to becoming General Manager, Brunson was aware of the need to hire

additional staff.

                                              3
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 4 of 19




       21.    However, despite this knowledge, Brunson nonetheless delayed hiring

anyone to fill the vacant positions.

       22.    Plaintiff repeatedly informed Brunson that she needed assistance as she had

a significant amount of work.

       23.    Even after Brunson finally hired one (1) individual, Plaintiff still worked

long hours, including late nights and on weekends.

FMLA Leave Request

       24.    On August 3, 2019, Plaintiff requested FMLA leave due to serious health

conditions, to wit: Attention—DeficitlHyperactivity Disorder ("ADHD"); depression;

anxiety; Plantar Fasciitis; fluid buildup in her feet; Fibromyalgia; lower back pain due to

Degenerative Disc Disease and compressed discs; and lingering effects from a knee

surgery.

       25.    Brunson was aware of Plaintiff s medical conditions and disabilities as

Plaintiff informed him of the same upon his arrival.

       26.    Only four(4)days after requesting FMLA leave, on August 7, 2019,Plaintiff

was called into Brunson's office and given a Letter of Understanding ("First LetteC).

       27.    The First Letter alleged a lack of detail in Plaintiffs job duties and that her

desk was disorganized.

       28.    However, as Plaintiffs desk was out in the open, other employees would

bring Plaintiff items and/or tasks that were not hers to complete.

       29.    Thus, Plaintiff ultimately had to function as an assistant to all ofDefendant's

employees at its Dothan, Alabarna location.

                                              4
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 5 of 19




       30.    Plaintiff also trained and onboarded new employees and assisted

inexperienced employees.

       31.    In addition to the foregoing, the First Letter also stated that "your being gone

from work often is confusing and causes disruption in our business. I understand you have

intermittent FMLA request pending and that is understandable under your circumstances,

but I must know when my staff aren't at work even if/when the FMLA is approved. . ."

       32.    Brunson thereafter told Plaintiff that she should "back off'from going to the

doctor every week.

       33.    On August 30, 2019, Defendant granted Plaintiffs request for intermittent

FMLA leave to attend medical appointments for the time period of August 30, 2019,

through October 25, 2019.

       34.    Then, approximately two (2) weeks later, on September 16, 2019, Brunson

called Plaintiff into his office and gave her a Final Letter of Expectations ("Final Letter').

       35.    The Final Letter alleged that Plaintiff had failed to provide a training

schedule to Brunson and that her desk was disorganized.

       36.    However, when other employees under Brunson engaged in misconduct

and/or were disorganized, they were not coached or disciplined.

ADA Accommodation Request

       37.    On October 1, 2019, Plaintiff left a voice message for Lindsay Lacourciere

("Lacourciere") in Human Resources("HR").




                                              5
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 6 of 19




      38.     In the message, Plaintiff stated that she needed to speak to someone about

reasonable accommodation(s)for her disabilities and harassment in the workplace that was

not being addressed.

       39.    Before returning Plaintiffs call, Lacourciere called Brunson to inform him

that Plaintiff had contacted HR.

      40.     Then, on October 2,2019,Lacourciere returned Plaintiffs call, at which time

Plaintiff requested a reasonable accommodation(s).

       41.    On October 3, 2019, Lacourciere emailed the necessary ADA forms to

Plaintiff and told Plaintiff that her doctor needed to complete them.

       42.    Later that same day,Plaintiff delivered the ADA forms to her doctor and was

told that they would return the forms the following week.

Termination of Plaintiffs Employment

       43.    On October 4, 2019, only three (3) days after requesting a reasonable

accommodation(s) and before Plaintiff could submit the necessary ADA paperwork,

Brunson terminated Plaintiffs employment.

       44.    When Plaintiff raised the issue of her pending ADA reasonable

accommodation request, Brunson stated that Plaintiffs doctor had not submitted the

paperwork.

       45.    However, it had been less than one(1) week since Plaintiff had received and

promptly delivered the ADA forms to her doctor.

       46.    Defendant thereafter prevented Plaintiff from collecting her personal

belongings.

                                             6
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 7 of 19




       47.    When Plaintiff attempted to remove her personal belongings, Brunson stated

that ifshe did not stop, he would call the "law"to have Plaintiffremoved from the property.

       48.    Defendant mailed Plaintiffs personal belongings and, upon receipt, Plaintiff

discovered a number of the items were broken.

       49.    At the time of Plaintiffs termination, she was using approved intermittent

FMLA leave to attend doctors' appointments for her serious health conditions.

       50.    Despite Plaintiffs qualification under the FMLA,Defendant interfered with

Plaintiffs use of intermittent leave and retaliated against her for the same.

       51.    Defendant interfered with and retaliated against Plaintiff when

          (a) comments were made regarding Plaintiffs absences;
          (b)Plaintiff was disciplined for alleged deficiencies that other employees were
             not disciplined for; and
          (c) Defendant terminated Plaintiffs employment as a result of and while
              Plaintiff was stilling using intermittent FMLA leave.
       52.    At the time of Plaintiffs termination, she had also requested a reasonable

accommodation and was in the process of completing the requisite ADA forms.

       53.    However, Defendant failed to accommodate Plaintiff when it

          (a) did not engage with Plaintiff regarding the reasonable accommodation(s);

          (b)did not attempt to accommodate Plaintiffs disabilities; and

          (c) did not permit Plaintiff to return the required ADA forms.

       54.    Defendant discriminated and retaliated against Plaintiff when it

          (a) mistreated Plaintiff;

          (b)subjected Plaintiff to different standards as compared to other employees;
             and

                                             7
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 8 of 19




          (c) terminated Plaintiff before she could submit the requisite ADA forms.

       55.    Defendant's unlawful actions resulted in significant financial and emotional

damage to Plaintiff.

                                     COUNT I
                                FMLA INTERFERENCE
       56.      Plaintiffre-alleges and incorporates paragraphs ten(10)through twelve(12),

seventeen (17), and eighteen (18) as if fully set forth herein.

       57.      Plaintiff requested FMLA leave to attend medical appointments for her own

serious medical conditions, to wit: Attention—Deficit/Hyperactivity Disorder ("ADHD");

depression; anxiety; Plantar Fasciitis; fluid buildup in her feet; Fibromyalgia; lower back

pain due to Degenerative Disc Disease and compressed discs; and lingering effects of a

knee surgery.

       58.      Brunson was aware of Plaintiffs serious health conditions as Plaintiff

informed him ofthe same upon his arrival.

       59.      On August 3, 2019, Plaintiff requested FMLA leave.

       60.      Only four(4)days after Plaintiff requested FMLA leave, on August 7, 2019,

Plaintiff was called into Brunson's office and given the First Letter.

       61.      The First Letter stated that "your being gone from work often is confusing

and causes disruption in our business. I understand you have intermittent FMLA request

pending and that is understandable under your circumstances, but I must know when my

staff aren't at work even if/when the FMLA is approved. . ."




                                              8
         Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 9 of 19




       62.      Brunson also told Plaintiff that she should "back off' from going to the

doctor every week.

       63.      On August 30, 2019, Defendant granted Plaintiffs request for intermittent

FMLA leave to attend medical appointments for the time period of August 30, 2019,

through October 25, 2019.

       64.      Then, approximately two (2) weeks later, on September 16, 2019, Brunson

called Plaintiff into his office and gave her the Final Letter.

       65.      Then, on October 4, 2019, Brunson terminated Plaintiffs employment.

       66.      At the time of Plaintiffs termination, she was using and still had approved

intermittent FMLA leave available to attend doctors' appointments for her serious health

conditions.

       67.      Therefore, Defendant interfered with benefits to which Plaintiff was entitled

under the FMLA.

       68.      Defendant's interference with Plaintiffs rights under the FMLA violated the

FMLA, 29 U.S.C. § 2615(a)(1), which states it "shall be unlawful for any employer to

interfere with, restrain, or deny the exercise ofor the attempt to exercise any right provided

under this title."

       69.      Defendant's actions resulted in significant financial and emotional damage

to Plaintiff.




                                              9
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 10 of 19




                                     COUNT II
                                 FMLA RETALIATION
       70.    Plaintiffre-alleges and incorporates paragraphs ten(10)through twelve(12),

seventeen (17), and eighteen(18) as if fully set forth herein.

       71.      Plaintiff requested FMLA leave to attend medical appointments for her own

serious medical conditions, to wit: Attention—Deficit/Hyperactivity Disorder ("ADHD");

depression; anxiety; Plantar Fasciitis; fluid buildup in her feet; Fibromyalgia; lower back

pain due to Degenerative Disc Disease and compressed discs; and linger effects due to her

knee surgery.

       72.      Brunson was aware of Plaintiffs medical conditions as Plaintiff informed

him ofthe same upon his arrival.

       73.      On August 3, 2019, Plaintiff requested FMLA leave.

       74.      Only four(4) days after Plaintiffrequested FMLA leave, on August 7, 2019,

Plaintiff was called into Brunson"s office and given the First Letter.

       75.      The First Letter stated that "your being gone from work often is confusing

and causes disruption in our business. I understand you have intermittent FMLA request

pending and that is understandable under your circumstances, but I must know when my

staff aren't at work even if/when the FMLA is approved.. ."

       76.      Brunson also told Plaintiff that she should "back off' from going to the

doctor every week.




                                             10
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 11 of 19




       77.    On August 30, 2019, Defendant granted Plaintiffs request for intermittent

FMLA leave to attend medical appointments for the time period of August 30, 2019,

through October 25, 2019.

       78.    Then, approximately two (2) weeks later, on September 16, 2019, Brunson

called Plaintiff into his office and gave her the Final Letter.

       79.    However, when other employees under Brunson engaged in misconduct

and/or were disorganized, they were not coached or disciplined.

       80.    Then, on October 4, 2019, Brunson terminated Plaintiffs employment.

       81.    Defendant thereafter prevented Plaintiff from collecting her personal

belongings and threatened to call the police to have Plaintiff removed from the property.

       82.    At the time of Plaintiffs termination, she was using and still had approved

intermittent FMLA leave available to attend doctors' appointments for her serious health

conditions.

       83.    Defendant terminated Plaintiffs employment because she exercised her

rights under the FMLA, which is statutorily protected conduct.

       84.    Defendant's retaliatory termination of Plaintiffs employment willfully

violated the FMLA,29 U.S.C. §§ 2601, et seq.

       85.    Defendant's actions in violation of the FMLA, 29 U.S.C. §§ 2601, et seq.,

resulted in significant financial and emotional damage to Plaintiff.




                                              11
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 12 of 19




                                   COUNT III
                         ADA FAILURE TO ACCOMMODATE
       86.    Plaintiffre-alleges and incorporates paragraphs ten(10)through thirteen(13)

and sixteen (16) as if fully set forth herein.

       87.    Plaintiff is disabled within the meaning ofthe ADA.

       88.    Due to Plaintiffs medical conditions, she was and is substantially limited

with respect to one(1)or more major life activities.

       89.    Plaintiff was and is qualified for her job position with Defendant with or

without a reasonable accommodation.

       90.    Brunson was aware of Plaintiffs medical conditions and disabilities as

Plaintiff informed him ofthe same upon his arrival.

       91.    On October 1, 2019, Plaintiff left a message for Lacourciere in HR,at which

time she requested to speak with someone about reasonable accommodation(s) for her

disabilities and workplace harassment.

       92.    Lacourciere thereafter called Brunson to inform him that Plaintiff had

contacted HR.

       93.    On October 2, 2019, Lacourciere returned Plaintiffs call, at which time

Plaintiff requested a reasonable accommodation(s).

       94.    On October 3, 2019, Lacourciere emailed the necessary ADA forms to

Plaintiff and told Plaintiff that her doctor needed to complete them.

       95.    Later that same day,Plaintiff delivered the ADA forms to her doctor and was

told they would return the same by the following week.


                                                 12
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 13 of 19




       96.      On October 4, 2019, only three (3) days after requesting a reasonable

accommodation(s) and before Plaintiff could submit the necessary paperwork, Brunson

terminated Plaintiffs employment.

       97.      When Plaintiff raised the issue of her pending ADA reasonable

accommodation request, Brunson stated that Plaintiffs doctor had not submitted the

paperwork.

       98.      However, it had been less than one(1)week since Plaintiff had received and

promptly delivered the ADA forms to her doctor.

       99.      Defendant thereafter prevented Plaintiff from collecting her personal

belongings and threatened to call the police to have Plaintiff removed from the property.

       100. Therefore, Defendant violated Plaintiffs rights under the ADA when it failed

to engage in the interactive process to discuss and determine what reasonable

accommodation(s)Plaintiff needed and Defendant could provide.

       101. Defendant's actions resulted in significant financial and emotional damage

to Plaintiff.

                                    COUNT IV
                            DISABILITY DISCRIMINATION
        102. Plaintiffre-alleges and incorporates paragraphs ten(10)through thirteen(13)

and sixteen (16) as if fully set forth herein.

        103. Plaintiff is disabled within the meaning of the ADA.

        104. Due to Plaintiffs medical conditions, she was and is substantially limited

with respect to one(1)or more major life agtivities.


                                                 13
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 14 of 19




       105. Plaintiffwas and is qualified for her position with Defendant, with or without

a reasonable accommodation.

       106. Brunson was aware of Plaintiffs medical conditions and disabilities as

Plaintiff informed him of the same upon his arrival.

       107. On August 7, 2019, Plaintiff was called into Brunson's office and given the

First Letter.

       108. At that time, Brunson also told Plaintiffthat she should "back off'from going

to the doctor every week.

       109. On September 16, 2019, Brunson called Plaintiff into his office and gave her

the Final Letter.

       110. However, when other employees under Brunson engaged in misconduct

and/or were disorganized, they were not coached or disciplined.

       111. On October 1, 2019, Plaintiff left a message for Lacourciere in HR,at which

time she requested to speak with someone about reasonable accommodation(s) for her

disabilities and workplace harassment.

       112. Lacourciere thereafter called Brunson to inform him that Plaintiff had

contacted HR.

       113. On October 2, 2019, Lacourciere returned Plaintiffs call, at which time

Plaintiff requested a reasonable accommodation(s).

       114. On October 3, 2019, Lacourciere emailed the necessary ADA forms to

Plaintiff and told Plaintiff that her doctor needed to complete them.



                                            14
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 15 of 19




       115. Later that same day,Plaintiff delivered the ADA forms to her doctor and was

told they would return the same by the following week.

       116. On October 4, 2019, only three (3) days after requesting a reasonable

accommodation(s) and before Plaintiff could submit the necessary paperwork, Brunson

terminated Plaintiffs employment.

       117.     When Plaintiff raised the issue of her pending ADA accommodation request,

Brunson stated that Plaintiffs doctor had not submitted the paperwork.

       118. However, it had been less than one(1) week since Plaintiff had received and

promptly delivered the ADA forms to her doctor.

       119. Defendant thereafter prevented Plaintiff from collecting her personal

belongings and threatened to call the police to have Plaintiff removed from the property.

       120. Defendant had knowledge of Plaintiffs serious health condition(s) and need

for a reasonable accommodation.

       121. But for Plaintiffs disability, Defendant would not have terminated Plaintiffs

employment.

       122. Defendant's actions resulted in significant financial and emotional damage

to Plaintiff.

                                       COUNT V
                                   ADA RETALIATION
        123. Plaintiffre-alleges and incorporates paragraphs ten(10)through thirteen(13)

and sixteen (16) as if fully set forth herein.

        124. Plaintiff is disabled within the meaning of the ADA.



                                                 15
        Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 16 of 19




       125. Due to Plaintiffs medical conditions, she was and is substantially limited

with respect to one(1)or more major life activities.

       126. Plaintiff was and is qualified for her position with Defendant, with or without

a reasonable accommodation.

       127. Brunson was aware of Plaintiffs medical conditions and disabilities as

Plaintiff informed him of the same upon his arrival.

       128. On August 7, 2019, Plaintiff was called into Brunson's office and given the

First Letter.

       129. At that time, Brunson also told Plaintiffthat she should "back off'from going

to the doctor every week.

       130. On September 16, 2019, Brunson called Plaintiff into his office and gave her

the Final Letter.

       131. However, when other employees under Brunson engaged in misconduct

and/or were disorganized, they were not coached or disciplined.

       132. On October 1, 2019, Plaintiff left a message for Lacourciere in HR,at which

time she requested to speak with someone about reasonable accommodation(s) for her

disabilities and workplace harassment.

       133. Lacourciere thereafter called Brunson to inform him that Plaintiff had

contacted HR.

       134. On October 2, 2019, Lacourciere returned Plaintiffs call, at which time

Plaintiff requested a reasonable accommodation(s).



                                            16
       Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 17 of 19




       135. On October 3, 2019, Lacourciere emailed the necessary ADA forms to

Plaintiff and told Plaintiff that her doctor needed to complete them.

       136. Later that same day,Plaintiff delivered the ADA forms to her doctor and was

told they would return the same by the following week.

       137. On October 4, 2019, only three (3) days after requesting a reasonable

accommodation(s) and before Plaintiff could submit the necessary paperwork, Brunson

terminated Plaintiffs employment.

       138. When Plaintiff raised the issue of her pending ADA reasonable

accommodation request, Brunson stated that Plaintiffs doctor had not submitted the

paperwork.

       139. However, it had been less than one(1) week since Plaintiff had received and

promptly delivered the ADA forms to her doctor.

       140. Defendant thereafter prevented Plaintiff from collecting her personal

belongings and threatened to call the police to have Plaintiff removed from the property.

       141. In retaliation for Plaintiff engaging in statutorily protected activities,

including requesting a reasonable accommodation, Defendant terminated Plaintiff s

employment in violation of the ADA.

       WHEREFORE, Plaintiff respectfully requests this Court grant to Plaintiff the

following:

   A. Back pay for lost income and any other compensatory damages;

   B. Reinstatement or front pay if the Court determines reinstatement is impracticable;

   C. Liquidated damages equal to the amount of back pay;

                                            17
       Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 18 of 19




   D. Punitive damages;

   E. A reasonable attorneys' fee;

   F. Plaintiffs costs and expenses;

   G. Interest on all monies owed; and

   H. Any and all other relief the Court deems just and appropriate.


      Respectfully submitted on this the 2nd day of June 2021.



                                                  Je ica M. Wolinsky(AS 457-L670)
                                                  Anthony D. Michel(ASB-6809-064M)
                                                  Attorneysfor Plaintiff Amy Sims

WRADY MICHEL & KING
505 20th Street North, Suite 1650
Birmingham, Alabama 35203
P: (205)980-5700
F: (205)994-2819
iessicarna1abarnalaw.com
anthonv Cii),wmalabama1aw.com



                                     JURY DEMAND

      Plaintiff demands a trial by struck jury.


                                    Respectfully submitted,




                                            18
     Case 1:21-cv-00395-KFP Document 1 Filed 06/02/21 Page 19 of 19




DEFENDANT WILL BE            SERVED      VIA    CERTIFIED   MAIL   AT THE
FOLLOWING ADDRESS:

    UniFirst Corporation
    c/o Prentice Hall Corporation System Inc.
    641 South Lawrence Street
    Montgomery, Alabama 36104




                                        19
